         Case 1:15-cr-00379-PKC Document 132 Filed 02/14/20 Page 1 of 2


               Juan Antonio Hernandez Alvarado
                       Inmate number 17838-104
                     Metropolitan Correctional Center
                   150 Park Row, New York, NY 10007

February 6, 2020

The Honorable Kevin Castel
United States Judge
Southern District Of New York
500 Pearl Street
New York, New York 10007

Your Honor:

I am writing to ask you to please assign me a Court-appointed attorney to
represent me in my sentencing and other matters before the Court.

Your Honor, I have exhausted my life savings and bank account and am
without any resources to pay new attorneys at this critical time, when you
will decide how I am to spend the rest of my life.

Until this time, I have been represented by Oscar Malone and Michael Tein,
from the firm Tein Malone. I can no longer feel confident of their services.

Furthermore, unfortunately, Messrs Malone and Tein have been almost
completely out of touch with me since my conviction. I have had only one
visit since October 2019. I have tried to communicate with them through
my family, but the distance is a real problem, and I fear I am not able to
provide the Court with appropriate sentencing materials and information
because they have been completely out of touch. They were not involved in
my Pre-Sentencing Investigation and have made no effort to review the Pre-
Sentencing Report with me.

Your Honor, without adequate representation, I fear I will be unable to
convey to you important facts to be considered during sentencing, let alone
present a Sentencing Memorandum. I plead with you to please assign me a
Court-appointed counsel to ensure that I have a fair and adequate
opportunity to be represented before your Court.
         Case 1:15-cr-00379-PKC Document 132 Filed 02/14/20 Page 2 of 2


Page2

Once I have a Court-appointed attorney, I will be able to work with them to
present to Your Honor a Sentencing Memorandum so you have a complete
picture of my life and hopes.

With gratitude for your kind consideration and great respect, I am




                                do
